Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-13 and 15-20 are allowed in this application. Claims 1-3 and 11 are currently amended. Claims 4, 14 and 21-24 are canceled. Claims 5, 7, 9, 12-13, 15, 17 and 19 are original claims. Claims 6, 8, 10, 16, 18 and 20 were previously presented.

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/28/2021, with respect to claims 6, 8, 10, 16, 18 and 20 have been fully considered and are persuasive.  The objection of claims 6, 8, 10, 16, 18 and 20 have been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendment of independent claims 1 and 11 which included limitations from previously allowable subject matter, has placed the application in condition for allowance. Independent claim 6 was indicated as allowable in the previous office action.
Prior art Narayanasamy (US20190235010A1), Ahrens (US20070291438A1), Beery (US3988664) and Furuya (US6322166B1) have been found to be the closest prior art.
Regarding claim 1, Narayanasamy teaches a method of detecting solenoid plunger movement (abstract, An apparatus and method of detecting movement of a plunger) comprising: detecting current ([0032], solenoid current is detected using the sense resistor 
Narayanasamy teaches the counter generates an analog signal, thus, does not teach that the counter converts the current supplied to the solenoid into a digital signal. Narayanasamy further does not teach controlling the current to the solenoid with a second comparator functioning as a component within a current drive regulation loop.
Ahrens teaches in a similar field of endeavor of plunger movement in solenoid (abstract) that, it is conventional to convert the detected current supplied to solenoid ([0118], signal acquired from the current sensing circuit 22 may be amplified by a Signal Amplifier 39) into digital signal (i.e. digital trend waveform DTW) (fig.16).

Narayanasamy and Ahrens do not teach a second comparator functioning as a component within a current drive regulation loop.
Beery teaches in a similar field of endeavor of fault anticipation and detection systems to systems employed in solenoid utilization systems, that it is conventional to generate a digital signal when fault exists to ensure that the solenoid armature or plunger seats at exactly the proper time (refer to abstract and fig.7).
Furuya teaches in a similar field of endeavor of solenoid valve controller applied to brake controller, that it is conventional to detect the plunger position during actuation of the solenoid valve and enhance the control responsibility of the plunger.
Furuya does not teach a counter, a peak detector and measuring dip from the peak and a trough using a comparator.
However, none of the prior art, taken singly or in combination discloses a method for controlling the current to the solenoid with a second comparator functioning as a component within a current drive regulation loop.
Claims 2, 3 and 5 are allowed as they depend on allowable claim 1.

Regarding claim 6, Narayanasamy teaches a method of detecting solenoid plunger movement (abstract, An apparatus and method of detecting movement of a plunger)  
Narayanasamy teaches the counter generates an analog signal, thus, does not teach that the counter converts the current supplied to the solenoid into a digital signal. Narayanasamy further does not teach receiving configurable parameters for processing the digital signal with a signal processor; and providing the configurable parameters to the counter, the second comparator, the signal processor, or a combination thereof with an interface.
Ahrens teaches in a similar field of endeavor of plunger movement in solenoid (abstract) that, it is conventional to convert the detected current supplied to solenoid ([0118], signal 
Neither Narayanasamy nor Ahrens teach receiving configurable parameters for processing the digital signal with a signal processor; and providing the configurable parameters to the counter, the second comparator, the signal processor, or a combination thereof with an interface.
Beery teaches in a similar field of endeavor of fault anticipation and detection systems to systems employed in solenoid utilization systems, that it is conventional to generate a digital signal when fault exists to ensure that the solenoid armature or plunger seats at exactly the proper time (refer to abstract and fig.7).
Beery does not teach a second comparator. Beery also does not teach an interface where configurable parameters can be inputted.
Furuya teaches in a similar field of endeavor of solenoid valve controller applied to brake controller, that it is conventional to detect the plunger position during actuation of the solenoid valve and enhance the control responsibility of the plunger.
Furuya does not teach a counter, a peak detector and measuring dip from the peak and a trough using a comparator. Furuya further does not teach an interface to input configurable parameters.
However, none of the prior art, taken singly or in combination discloses a method for receiving configurable parameters for processing the digital signal with a signal processor; and 
Claims 7-10 are allowable as they depend on allowable claim 6.

Regarding claim 11, the solenoid plunger movement detection system is allowed for the same reasons as stated in claim 1.
Claims 12-13, 15-20 are allowed as they depend on allowable claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        12/16/2021

/KEVIN J COMBER/Primary Examiner, Art Unit 2839